STATE OF MICHIGAN

                           COURT OF APPEALS



CHIROPRACTORS REHABILITATION                                        UNPUBLISHED
GROUP, PC,                                                          March 15, 2018

               Plaintiff-Appellee,

v                                                                   No. 320288
                                                                    Oakland Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                        LC No. 2013-009983-AV
INSURANCE COMPANY,

               Defendant-Appellant.


ELITE HEALTH CENTERS, INC., ELITE
CHIROPRACTIC, PC, and HORIZON
IMAGING, LLC,

               Plaintiffs-Appellees,

v                                                                   No. 322317
                                                                    Oakland Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                        LC No. 2014-139132-AV
INSURANCE COMPANY,

               Defendant-Appellant.


                                         ON REMAND

Before: SHAPIRO, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

        These consolidated cases return to us from the Michigan Supreme Court to consider the
effect of the decision in Covenant Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich. 191;
895 NW2d 490 (2017). Covenant makes it clear that providers do not have standing to bring
direct suits for PIP benefits against a patient’s no-fault insurer. Thus, absent an assignment from
the patient insured, they may not bring a suit for PIP benefits. Id. at 196. The Covenant court
declined to “follow the long line of cases from the Court of Appeals recognizing that a healthcare
provider may sue a no-fault insurer to recover PIP benefits under the no-fault act.” Id. at 200.

                                                -1-
Instead, it relied “on the language of the no-fault act to conclude that a healthcare provider
possesses no statutory cause of action against a no-fault insurer for recovery of PIP benefits.” Id.
at 200, 204-218.

        The Covenant court did not indicate whether its opinion was retroactive to pending cases.
We considered that question in W A Foote Mem Hosp v Mich Assigned Claims Plan, ___ Mich
App ___; ___ NW2d ___ (2017); slip op at 14-16, concluding that Covenant is retroactive, at
least, as to all cases in which the issue of provider standing was raised and preserved. Foote did
not reach the question whether Covenant applied to pending cases in which the issue of provider
standing was not raised and preserved. Id. at ___; slip op at 7 n 9 (holding that it was not
necessary to decide whether to apply full or limited retroactivity where the plaintiff preserved the
issue on appeal).

         In Docket No. 322317, the issue was raised in the trial court by means of a motion for
reconsideration. While reconsideration motions are not typically considered sufficient to
constitute preservation, the issue was briefed in the case and we elected to consider the issue in
our prior opinion. Given our prior decision to address the standing issue raised by defendant, it
is properly before us. Accordingly, given Covenant and the fact that the plaintiff is a medical
provider and not the insured, we hold that plaintiff lacks independent standing and remand for
the trial court to enter an order dismissing any direct statutory claim.

        The situation is different in Docket No. 320288 because the defendant did not seek
summary disposition on the grounds of standing1 and the issue was not briefed on appeal. For
these reasons, we conclude that the issue should be first be addressed by the trial court and so
remand the case to the trial court. 2

       In Docket No. 320288 the remand is without prejudice to defendant filing a motion to
dismiss plaintiff’s direct claim based on Covenant. In both cases, the remand is without
prejudice to proceedings on any claims based upon assignment. We do not retain jurisdiction.



                                                             /s/ Douglas B. Shapiro
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Mark T. Boonstra




1
  Defendant moved for summary disposition and appealed only on the grounds that benefits
should not be paid to anyone in light of the insured’s alleged failure to cooperate as required by
the policy.
2
  “Generally, an issue is not properly preserved if it is not raised before, and addressed and
decided by, the trial court.” Hines v Volkswagen of America, Inc, 265 Mich. App. 432, 443, 695
NW2d 84, 91 (2005).



                                                -2-